Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 28, 2017, claims 1-15 are now pending for examination in the application.

Response to Arguments
In response to applicants’ arguments regarding the 35 USC 101 patent eligibility rejection, claim 1 is interpreted as follows.
Clustering a plurality of applications based on usage metrics is a data gathering process. As for the step of ranking the computer configuration, it is a mental step because a person can differentiate between the configurations of at least two clusters, and visually determine the commonalities between the applications and their usage in the two clusters. The claim does not clearly point out how the computers are specifically configured.
The “computers” and “applications” are the generic elements and claims do not indicate how they are specifically configured to integrate the idea of clustering (and/or grouping) and ranking into practical application.
Certain methods of mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection II); 
See also 2106.05(h) Field of use and technical environment: Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include: “A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202.”

Applicant’s arguments:
In regards to claim 1 applicant argues “The human mind is not equipped to cluster a plurality of applications executing on a plurality of computers based on a plurality of usage metrics. Moreover, the human mind is not equipped to rank computer configurations based on distributions of usage metrics,” — emphasis added) and as recited in claim 1. 

Examiner’s Reply:
Applicant argues that the claim comprises statutory subject matter. Examiner respectfully disagrees. 
The claim is being interpreted as grouping/clustering data (usage metrics and applicatins in use) provided through data gathering and then ranking the groupings/clusters
Claim 1: Clustering a plurality of applications executing on a plurality of computers based on a plurality of usage metrics (a user can evaluate and organize apps on their phone based on given usage) associated with the executions of the applications to provide a plurality of application clusters, wherein the computers (generic computer tools)  are associated with a plurality of computer configurations, and a given application cluster of the plurality of application clusters is associated with a group of the usage metrics; for a given application cluster of the plurality of application clusters, determining a set of computer configurations of the plurality of computer configurations represented by the given application cluster (user providing an opinion on apps by some user-defined criteria); ranking the set of computer configurations based on a distribution of the group of usage metrics and a distribution of a subset of the group of usage metrics associated with each computer configuration of the set of computer configurations (user observes usage data from most to least); and based on an application profile and the ranking of the computer configurations, selecting a computer configuration (a user judges and organizes applications on device accordingly).
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (e.g., organizing apps on a phone), then it falls within the “Menta; process” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
Therefore, the 101 rejection  is maintained

Applicant’s arguments:
In regards to claim 1 applicant argues Franchitti does not disclose or suggest the “clustering a plurality of applications executing on a plurality of computers based on a plurality of usage metrics associated with the executions of the applications to provide a plurality of application clusters, wherein the computers are associated with a plurality of computer configurations, and a given application cluster of the plurality of application clusters is associated with a group of the usage metrics” and as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated June 02, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 621, Franchitti teaches The deployment approach illustrated in FIG. 73 handles load-balancing, routing, and orchestrating of composed DKMF-based business solutions. Basically, container orchestration manages multiple containers deployed on multiple hosts. It provides a management platform that automatically starts containers, scales-out containers with multiple instances per image, suspends them or shuts them down when needed, and ideally also controls how they access resources like the network and data storage. It is therefore a requirement to use an orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices. When scaling out DKMF business solutions across many hosts, it is critical to be able to manage all those hosts as a single cluster by abstracting the complexity of the underlying platform. That is what the container clusters and orchestrators provide. As noted in FIG. 57, examples of orchestrators are Azure Service Fabric, Kubernetes, Docker Swarm and Mesosphere DC/OS. The last three open-source orchestrators are available in Azure through the Azure Container Service. FIG. 73 illustrates the use of a scheduler that gives the ability to an administrator to launch containers in a cluster via a scheduling user interface. The cluster scheduler enables the use of the cluster's resources efficiently. It also sets the constraints provided by the user to efficiently load-balance containers across nodes or hosts, and be robust against errors while providing high availability. FIG. 74 summarizes the benefits of microservices containerization
Furthermore, Franchitti Paragraph 148 teaches Any of the foregoing attributes can be stored, for example, on one or more compute nodes of a specific domain network and/or accessible by the one or more compute nodes of a specific domain network. The network of compute nodes can also include and/or access a centralized compute node (e.g., via an API, referred to herein as ArchNav) that stores an Enterprise Catalog (also referred to herein as ArchKnow). The Enterprise Catalog can include multiple "best practice" reusable software components that can be tagged with one or more taxonomy elements, so that they are returned in response to a query referencing the one or more taxonomy elements. The reusable software components can be included in a set of "ArchiFacts," defined herein as best practice reusable solution components within the Archemy Assets Catalog. The Enterprise Catalog can be continuously and/or intermittently (e.g., according to a predefined schedule) be updated and curated (i.e., additional reusable software components, which may be manually and/or automatically "vetted," can be identified and added to the Enterprise Catalog). The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS). Table 2, below, shows an example collection of ArchiFacts with their associated properties.  Franchitti is able to gain insight using application data collected (ie clustered) from real-time usage data in order to provide curated software components (ie applications).   Therefore the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, non-transitory computer-readable media and system of claims 1-15 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-24, the limitations directed to additional elements include: non-transitory machine readable storage medium, computing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
clustering a plurality of applications executing on a plurality of computers based on a plurality of usage metrics associated with the executions of the applications to provide a plurality of application clusters, wherein the computers are associated with a plurality of computer configurations, and a given application cluster of the plurality of application clusters is associated with a group of the usage metrics (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. A person can view the usage metrics for a group of computers on a computer screen and then manually adjust the metrics. This limitation, in the context of this claim, encompasses the user understanding application usage. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
for a given application cluster of the plurality of application clusters, determining a set of computer configurations of the plurality of computer configurations represented by the given application cluster (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually clustering applications. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
ranking the set of computer configurations based on a distribution of the group of usage metrics and a distribution of a subset of the group of usage metrics associated with each computer configuration of the set of computer configurations (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the encompasses the user ranking configurations based on usage. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
based on an application profile and the ranking of the computer configurations, selecting a computer configuration (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the encompasses the user selecting a configuration. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory machine readable storage medium, computing device, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 19-23 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory machine readable storage medium, computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 19-23 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment (the person using the GUI of a computer to adjust the metrics and thus the computer is being as used), which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti (US Pub. No. 20190171438) in view of Zaitsev (US Patent No. 7917954).

With respect to claim 1, Franchitti teaches a method comprising:

clustering a plurality of applications executing on a plurality of computers based on a plurality of usage metrics associated with the executions of the applications to provide a plurality of application clusters, wherein the computers are associated with a plurality of computer configurations, and a given application cluster of the plurality of application clusters is associated with a group of the usage metrics (“orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices,” See Paragraph 621 and “The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS),” See Paragraph 148);

for a given application cluster of the plurality of application clusters, determining a set of computer configurations of the plurality of computer configurations represented by the given application cluster (“configuration testing,” See Paragraph 467).  Franchitti does not disclose ranking computer configurations.
However, Zaitsev teaches ranking the set of computer configurations based on a distribution of the group of usage metrics and a distribution of a subset of the group of usage metrics associated with each computer configuration of the set of computer configurations (Column 3 Lines 41-55discloses rating engine 130 performs the following functions: deploying software agent 120 on computer(s) 105, receiving computer configuration and resource utilization information from the software agent); and

based on an application profile and the ranking of the computer configurations, selecting a computer configuration (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) with Zaitsev (adaptive policy-based program configuration) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Zaitsev Column Lines 18-41.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 1.  Regarding claim 2, Zaitsev teaches the method of claim 1, wherein the application profile comprises a list of applications of the plurality of applications to be used with the selected computer configuration (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110).

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 2.  Regarding claim 3, Zaitsev teaches the method of claim 2, wherein:

the application profile indicates an ordering of the applications of the list (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13); and

selecting the computer configuration comprises selecting the computer configuration based on the ordering (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110).

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 3.  Regarding claim 4, Zaitsev teaches the method of claim 3, wherein selecting the computer configuration further comprises:

selecting application clusters of the plurality of application clusters which contain the applications of the list (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110);

determining computer configuration rankings for each of the selected application clusters (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110);

weighting the determined computer configuration rankings based on the ordering indicated by the application profile (Column 1 Lines 45-64 The component's performance rating may be adjusted by a weighting coefficient to account for the relative costs between different components of the computer system, interoperability between different system components, or effect of the computer's operating system on the performance of system components); and

combining the weighted determined computer configuration rankings (Column 1 Lines 45-64 The component's performance rating may be adjusted by a weighting coefficient to account for the relative costs between different components of the computer system, interoperability between different system components, or effect of the computer's operating system on the performance of system components).

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 1.  Regarding claim 6, Zaitsev teaches the method of claim 1, wherein determining the set of computer configurations represented by the given application cluster comprises:

for a given computer configuration of the plurality of computer configurations, identifying a number of applications of the application cluster associated with the given computer configuration (Column 8 Lines 15-28 discloses automatically select the most stringent operational policy for the system class with which computer 105 is associated in order to maximize the number of tasks performed by the application(s) 110. In case of antivirus application, the most stringent operation policy provides the most thorough antivirus scan of the entire computer 105, which results in the highest level of system protection against viruses. In another example embodiment, policy engine 150 may utilize fuzzy logic to select the most appropriate operational policy for application(s) 110); and

determining whether the given computer configuration is represented by the given application cluster based on the number (Column 8 Lines 15-28 discloses automatically select the most stringent operational policy for the system class with which computer 105 is associated in order to maximize the number of tasks performed by the application(s) 110. In case of antivirus application, the most stringent operation policy provides the most thorough antivirus scan of the entire computer 105, which results in the highest level of system protection against viruses. In another example embodiment, policy engine 150 may utilize fuzzy logic to select the most appropriate operational policy for application(s) 110).

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 1.  Regarding claim 7, Zaitsev teaches the method of claim 1, wherein the usage metrics comprise metrics representing at least one of processor usage, memory usage or storage usage (Column 8 Lines 29-52 discloses monitor system resource utilization by application 110 to assure that resource utilization is within limits specified by the selected policy).



With respect to claim 9, Franchitti teaches a non-transitory machine readable storage medium to store instructions that, when executed by a machine, cause the machine to:

access first data representing performance profiles observed from a plurality of applications executing on a plurality of computers, wherein each performance profile is associated with an application of the plurality of applications and a computer model of a plurality of computer models (“orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices,” See Paragraph 621 and “The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS),” See Paragraph 148);

group the plurality of applications based on the performance profiles, wherein each application group is associated with a set of the computer models and associated with a performance profile for the application group (“configuration testing,” See Paragraph 467).  Franchitti does not disclose ranking computer configurations.
However, Zaitsev teaches ranking the set of computer configurations based on a distribution of the group of usage metrics and a distribution of a subset of the group of usage metrics associated with each computer configuration of the set of computer configurations (Column 3 Lines 41-55discloses rating engine 130 performs the following functions: deploying software agent 120 on computer(s) 105, receiving computer configuration and resource utilization information from the software agent); and

based on an application profile and the ranking of the computer configurations, selecting a computer configuration (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) with Zaitsev (adaptive policy-based program configuration) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Zaitsev Column Lines 18-41.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  

With respect to claim 13, Franchitti teaches an apparatus comprising:

a processor (processor, See Fig. 1); and

a memory (memory, See Fig. 1) to store instructions that, when executed by the processor, cause the processor to:

access data representing performance profiles observed from a plurality of applications executing on a plurality of computers, wherein each performance profile is associated with an application of the plurality of applications and a computer model of a plurality of computer models (“orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices,” See Paragraph 621 and “The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS),” See Paragraph 148);

cluster the plurality of applications based on the performance profiles to provide a plurality of application clusters, wherein a given application cluster of the plurality of clusters is associated with a group of the computer models and associated with a performance profile for the given application group (“orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices,” See Paragraph 621 and “The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS),” See Paragraph 148);
for each computer model of the group of computer models, determine a dissimilarity score for the computer model based on the performance profile associated with the computer model and the performance profile associated with the given application group, wherein the dissimilarity score represents a fit between the computer model and the given application group (“The matching of requests to solutions can be based on scoring. In some embodiments, the scoring is based on (1) a number of matches identified during the querying process, and (2) weights assigned to criterion, terms or portions of the request, where the weights can be user-defined weights,” See Paragraph 133).  Franchitti does not disclose ranking computer configurations.
However, Zaitsev teaches rank the computer models of the group of computer models based on the dissimilarity scores (Column 3 Lines 41-55discloses rating engine 130 performs the following functions: deploying software agent 120 on computer(s) 105, receiving computer configuration and resource utilization information from the software agent); and

select a computer model of the computer models based on the ranking of the computer models and an application profile for the selected computer model (Column 7 Lines 4-29 discloses rating engine 130 may pass computer classification information to policy engine 150, which may select an appropriate operational policy for application(s) 110).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) with Zaitsev (adaptive policy-based program configuration) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Zaitsev Column Lines 18-41.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  


Claim(s) 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti (US Pub. No. 20190171438) and Zaitsev (US Patent No. 7917954)) in view of Zhu et al. (US Pub. No. 20050022168).


The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 1.  Regarding claim 5, Franchitti as modified by Zaitsev does not disclose a z-test.
However, Zhu et al. teaches the method of claim 1, wherein ranking the set of computer configurations comprises:

for each computer configuration, determining a z-test statistic based on the distribution of the group of the usage metrics and the distribution of the subset of the usage metrics associated with the computer configuration (“When only one test is performed (i.e., for one m/z value), one would reject the null hypothesis at a significance level of 0.05 if .vertline.t(x).vertline. exceeds the critical value of 1.96 for the z-test. In other words, for an m/z value for which the absolute value of the test statistic (determined per eq. 1) is greater than 1.96, there is a 95% probability that the difference in spectral intensities between the affected and unaffected groups at that m/z values is a real difference (i.e., true for the populations) and not just a spurious difference that may be caused by the variability in random sampling or the like. However, since the total number of tests will be equal to the total number of data points in each spectrum, the confidence level would be much lower than 95% for the entire set of tests if each test were to be conducted at the significance level of 0.05. To determine a suitable significance level for each test, a multiple-test correction is performed so to have 95% confidence that differences identified are real”); and

ranking the set of computer configurations based on the z-test statistic (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Chowdhary et al. Paragraph 13).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) and Zaitsev (adaptive policy-based program configuration) with Zhu et al. (discriminatory data patterns) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Zhu et al. Paragraph(s) 2-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 13.  Regarding claim 14, Franchitti as modified by Zaitsev does not disclose a z-test.
However, Zhu et al. teaches the  apparatus of claim 13, wherein the memory stores instructions that, when executed by the processor, causes the processor to, determine the dissimilarity score for a given computer model based on a z-test statistic based on the performance profile associated with the given application group and the performance profile associated with the given computer model (“The first level is a k-mean clustering algorithm using the l-correlation dissimilarity measure,” See Paragraph 164).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) and Zaitsev (adaptive policy-based program configuration) with Zhu et al. (discriminatory data patterns) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Zhu et al. Paragraph(s) 2-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  

The Franchitti reference as modified by Zaitsev and Zhu et al. teaches all the limitations of claim 13.  Regarding claim 15, Zhu et al. teaches the apparatus of claim 14, wherein:

the instructions, when executed by the processor, cause the processor to provide an output representing a fitness of a characteristic of the selected computer model versus an ideal computer model based on one the dissimilarity scores (“The first level is a k-mean clustering algorithm using the l-correlation dissimilarity measure,” See Paragraph 164).


Claim(s) 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti (US Pub. No. 20190171438) and Zaitsev (US Patent No. 7917954)) in view of Chowdhary et al. (US Pub. No. 20190108579).

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 1.  Franchitti as modified by Zaitsev does not disclose the plurality of computer configuration are associated with a range of prices.
However, Chowdhary et al. teaches the method of claim 1, wherein:

the plurality of computer configuration are associated with a range of prices (“The ranked set of alternative product configurations 106 along with associated optimized pricing may then be presented to the customer, thereby allowing the customer to select an alternative product configuration in lieu of the originally requested product configuration,” See Paragraph 16); and

selecting the computer configuration further comprises selecting the computer configuration based on a selection of a subset of range of prices (“The ranked set of alternative product configurations 106 along with associated optimized pricing may then be presented to the customer, thereby allowing the customer to select an alternative product configuration in lieu of the originally requested product configuration,” See Paragraph 16).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) and Zaitsev (adaptive policy-based program configuration) with Chowdhary et al. (product configuration recommendation) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Chowdhary et al. Paragraph(s) 1-5.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  

The Franchitti reference as modified by Zaitsev teaches all the limitations of claim 9.  Franchitti as modified by Zaitsev does not disclose rank the computer models based on a budget to provide a second ranked list of computer models.
However, teaches Chowdhary et al. teaches the non-transitory machine readable storage medium of claim 10, wherein the storage medium stores instructions that, when executed by the machine, cause the machine to:

determine a first ranked list of the computer models based on the ranked computer models and the application use (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13);

rank the computer models based on a budget to provide a second ranked list of computer models (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13);

combine the first ranked list and the second ranked list to provide third data representing a third ranked list of the computer models (“The product configuration may be valued by assigning a respective value to each component of the product configuration and combining the individual component values in any suitable manner--including potentially weighting one or more of the individual component values--to obtain a cumulative valuation of the product configuration,” See Paragraph 28); and

select the computer model form the third ranked list of computer models (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) and Zaitsev (adaptive policy-based program configuration) with Chowdhary et al. (product configuration recommendation) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Chowdhary et al. Paragraph(s) 1-5.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  

The Franchitti reference as modified by Zaitsev and Chowdhary et al. teaches all the limitations of claim 10.  Regarding claim 11, Chowdhary et al. teaches the non-transitory machine readable storage medium of claim 10, wherein the storage medium stores instructions that, when executed by the machine, cause the machine to:

weight the plurality of computer models based on the budget to provide the second ranked list of computer models (“Respective weights may be applied to one or components in the product configuration based on the type of component (e.g., server, storage, hardware, software, service, etc.), the brand of the component, the physical performance characteristics of the component, or the like,” See Paragraph 37).

The Franchitti reference as modified by Zaitsev and Chowdhary et al. teaches all the limitations of claim 10.  Regarding claim 12, Chowdhary et al. teaches the non-transitory machine readable storage medium of claim 10, wherein the storage medium stores instructions that, when executed by the machine, cause the machine to:

assign different weights to the first ranked list and the second ranked list and combine the first ranked list and the second ranked list based on the weightings (“The product configuration may be valued by assigning a respective value to each component of the product configuration and combining the individual component values in any suitable manner--including potentially weighting one or more of the individual component values--to obtain a cumulative valuation of the product configuration,” See Paragraph 28).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190213660 is directed to SYSTEMS AND METHODS FOR PROVIDING USER-SPECIFIC RESULTS BASED ON TEST-DRIVE OF PRODUCT: [0023] prediction and clustering algorithms to assess consumer and product data related to a product or service, display suggested products or services to the consumer, and enable the consumer to test drive the suggested products and services. The novel systems and methods employ numerical computations (not replicable by hand in analog) and regression analysis to predict values, and regression analysis and multiclass classification algorithms as well as clustering algorithms to predict categories, in each case in order to demonstrate to the consumer whether and how the consumer's historical financial behaviors and outcomes would be affected as if the consumer had been using the product or service.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154